JOHN E. ABDO, JR., Appellant,
v.
HELENE ICHAI, Appellee.
No. 4D09-4676.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Karen Coolman Amlong of The Amlong Firm, Fort Lauderdale, for appellant.
Gary D. Weiner of Weiner & Associates, P.A., Boca Raton, Scott M. Weiss of Scott M. Weiss, P.A., Boca Raton, and Lawrence S. Katz of Lawrence S. Katz, P.A., Miami, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON and, CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.